Citation Nr: 0020528	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1982 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim for service connection for 
a psychiatric disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In June 1985, the RO denied the veteran's original claim 
for service connection for a psychiatric disorder, based upon 
a finding that the disorder preexisted service and was not 
aggravated thereby; the veteran appealed this determination 
to the Board.  In May 1990, the Board confirmed the denial.  
The Board's decision was final.  

3.  In April 1997, the RO denied the veteran's request to 
reopen his claim, based on a finding that new and material 
evidence had not been submitted; the veteran did not appeal 
this decision and it became final.  

4.  Additional evidence received since the April 1997 is 
cumulative or duplicative of evidence already on file.  



CONCLUSIONS OF LAW

1.  The April 1997 decision of the RO that declined to reopen 
the veteran's claim for service connection for a psychiatric 
disorder is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (1999).  

2.  The additional evidence received subsequent to the April 
1997 RO decision is not new and material, and the claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1985, the RO denied the veteran's original claim for 
service connection for a psychiatric disorder.  The RO 
concluded that service connection could not be granted 
because the evidence showed that the veteran's psychiatric 
disorder preexisted service and was not aggravated by 
service.  The veteran appealed this determination to the 
Board.  In a May 1990 decision, the Board confirmed the 
denial for the same reason.  The Board's decision was final.  
38 U.S.C.A. § 7104.  

The evidence of record at the time of the RO and Board 
decisions included service medical records which indicated 
that, upon enlistment examination in June 1982, no 
psychiatric abnormalities were noted.  In March 1983, he was 
seen for complaints of hand tremors and an uneasy feeling.  
In May 1984, he reported that he was antagonistic and 
hostile.  It was noted that he had had recurrent problems 
getting along with others beginning in junior high school.  
In July 1984, the veteran was admitted to an Army Hospital 
due to inappropriate behavior after he had been diagnosed 
with genital herpes.  The preliminary diagnosis was paranoid 
schizophrenia with acute exacerbation; he was transferred to 
a Naval Hospital.  

Upon admission to the Naval Hospital in August 1984, the 
veteran's previous medical history revealed that he had had 
two psychiatric hospitalizations in 1982, prior to his 
entrance in service.  Mental status evaluation revealed that 
the veteran was tense and anxious.  He exhibited psychomotor 
agitation with frequent changes in his position.  His mood 
was euphoric but his affect was generally appropriate with 
occasional inappropriate smiling.  His stream of thought 
showed tangentiality with pressured speech.  His thought 
content revealed grandiose and religious delusions.  
Cognitive functions were intact.  Psychological testing 
revealed valid results suggestive of dysphoria and mild 
anxiety.  His profile was suggestive of a history of 
hallucinations and delusions, as well as dissociative 
symptoms.  It was concluded that paranoid schizophrenia could 
not be ruled out but the profile was also suggestive of 
schizotypal personality.  He was treated with medication and 
therapy.  The final diagnosis was schizoaffective disorder 
which existed prior to service.  

At a Physical Evaluation Board, it was concluded that there 
was sufficient evidence to substantiate that the veteran's 
psychiatric disorder existed prior to service.  The Board 
also concluded that the disorder was not aggravated by 
service, but merely progressed naturally in service.  
Separation was recommended.  

Also of record was a VA Social and Industrial Survey, 
conducted in March 1985, which indicated that the veteran 
believed the diagnosis of schizoaffective disorder was 
incorrect.  He denied all findings related to his psychiatric 
symptoms.  

The veteran was scheduled for a VA psychiatric examination, 
but he failed to report.  

In November 1987 and November 1988, the Board remanded the 
veteran's case to the RO to provide the veteran subsequent 
opportunities to report for a VA psychiatric examination.  
However, he failed to report.  

In December 1993, the veteran again asserted that his 
psychiatric condition resulted from his active military 
service.  He submitted no further evidence.  In a January 
1994 decision, the RO confirmed the denial of service 
connection for a psychiatric disorder.  

In October and November 1996, the veteran requested that his 
claim for service connection for a psychiatric disorder be 
reopened.  He submitted additional medical evidence in 
support of his claim.  

VA outpatient treatment records, dated from March 1985 to May 
1987, indicate that the veteran was seen for various 
psychiatric complaints, as well as drug related problems.  A 
March 1987 VA progress note indicated that the veteran was 
seen for a psychiatric evaluation.  He reported that he was 
treated for schizophrenia when he was 17 years old at the 
Concord State Hospital in New Hampshire.  He became psychotic 
in service in 1984, was hospitalized and subsequently 
discharged from service.  In May 1987, he was also treated 
for a puncture wound in his left foot.  

A VA Hospital Summary indicated that the veteran was an 
inpatient from April 11, 1988 to April 30, 1988.  It was 
noted that he had a five to six-year history of psychotic 
illness which began with an episode of depression in high 
school.  He was diagnosed with schizoaffective disorder in 
service.  Clinical evaluation revealed that his mood was 
paranoid and guarded.  His affect was blunted and angry.  He 
was treated with medication and attended therapy sessions.  
The final diagnosis was bipolar affective disorder, manic 
phase.  

In an April 1997 rating decision, the RO found that the 
veteran had not presented new and material evidence 
sufficient to reopen his claim for service connection for a 
psychiatric disorder.  The RO concluded that the additional 
evidence did not show that his preexisting psychiatric 
disorder was aggravated by his military service.  The veteran 
did file a timely appeal of this determination, and the 
decision became final.  38 U.S.C.A. § 7105.  

In June 1998, the veteran again requested that his claim for 
service connection for a psychiatric disorder be reopened.  
He submitted duplicate service medical records in support of 
his claim.  He also submitted private treatment records from 
the Southern New Hampshire Regional Medical Center (formerly 
the Nashua Memorial Hospital) dated from January 1982 to 
February 1982.  These records indicate that the veteran was 
treated for a psychiatric disorder.  He was diagnosed with 
schizophreniform psychosis.  

At a personal hearing before a hearing officer at the RO in 
July 1999, the veteran testified that he served in the 
service for two years before he had any problems.  He took no 
medication and he was not under a doctor's care.  He began to 
be harassed by some of his fellow serviceman and his mind 
started to drift away.  He was hospitalized and placed on 
Haldol.  He subsequently appeared before a Medical Board and 
was discharged.  He explained that in high school, he was 
caught up in a fast moving scene and he became love sick over 
a girl.  He was hospitalized and then released.  He then 
joined the Army.  The veteran's representative requested that 
the veteran be scheduled for a psychiatric examination.  

At a September 1999 VA psychiatric examination, the veteran 
reported his military and psychiatric history.  Upon mental 
status examination, he was high-strung.  His speech was 
forceful and loud.  He demonstrated an expansive mood.  His 
affect was broad and expansive, but there were no indications 
of derealization or depersonalization.  He did not report any 
hallucinations and there were no illusions.  His thought 
process had a tendency toward tangential thinking.  There was 
no suicidal or homicidal ideation.  He was oriented in four 
spheres.  The diagnosis was paranoid type schizophrenia.  The 
examiner noted that he reviewed the veteran's claims folder 
in conjunction with the examination.  He noted that the 
veteran had a long history of psychiatric problems of a 
severe nature which began in January 1982.  At that time, he 
was diagnosed with a severe schizophreniform psychosis.  He 
concluded that the veteran's psychiatric disorder preexisted 
service.  He also concluded that, in his professional 
opinion, the veteran's psychiatric disorder was not 
aggravated by service, but just happened to flare up in 
service.  




II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the VA as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except where there is 
clear and unmistakable error in the decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step analysis that must 
be applied when a claimant seeks to reopen a final decision 
based on new and material evidence.  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet App 
203 (1999) (en banc); Elkins v. West, 12 Vet. App. 209 
(1999).

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above 
and will not be used in this decision.  

The Board further notes that in the Statement of the Case, 
the RO referenced the "reasonable possibility" standard 
stated above.  However, the Board finds that the RO did not 
rely upon that standard in denying the veteran's claim to 
reopen, but rather concluded that the veteran had merely 
submitted duplicate or cumulative evidence.  Therefore, the 
Board finds that there has been no prejudice to the veteran.  
A remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran, and the 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Applying these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the April 1997 denial.  As suggested by the 
factual background set out above, evidence available to the 
RO in April 1997 showed that the veteran's psychiatric 
disorder preexisted his active military service and was not 
permanently aggravated thereby.  

The Board finds that new and material evidence has not been 
presented, and the claim for service connection for a 
psychiatric disorder may not be reopened.  With all due 
respect for the veteran's effort to reopen the claim, the 
additional evidence in the veteran's file still does not 
establish that his preexisting psychiatric disorder was 
aggravated by his active military service.  In fact, upon VA 
psychiatric examination in September 1999, the examiner 
concluded that the veteran's preexisting condition was not 
aggravated by service, but only flared-up in service.  
Furthermore, the veteran's statements are merely duplicative 
of the assertions set forth in conjunction with his original 
claim.  Accordingly, we find that the additional evidence 
submitted by the veteran since the RO's April 1997 denial is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  In essence, it is 
cumulative or duplicative of the evidence of record at the 
time of the original denial.  38 C.F.R. § 3.156(a).  See 
Hodge, supra.  Hence, the Board, while sympathetic to the 
veteran's claim and his disability situation, must conclude 
that he has failed to meet his burden of presenting new and 
material evidence, and the claim for service connection for a 
psychiatric disorder may not be reopened.  


ORDER

As new and material evidence has not been presented to reopen 
a claim for service connection for a psychiatric disorder, 
the claim is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

